    1

    2
                                                                                 FILED IN THE
    3                                                                        U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



    4                                                                   Jan 31, 2020
                                                                            SEAN F. MCAVOY, CLERK

    5                          UNITED STATES DISTRICT COURT

    6                        EASTERN DISTRICT OF WASHINGTON

    7 DAYNA R.,1                                        No. 2:19-cv-00171-MKD
                              Plaintiff,
    8                                                   ORDER DENYING PLAINTIFF’S
                 vs.                                    MOTION FOR SUMMARY
    9                                                   JUDGMENT AND GRANTING
   ANDREW M. SAUL,                                      DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                               SUMMARY JUDGMENT
   SECURITY, 2
11              Defendant.                              ECF Nos. 14, 15

12

13               Before the Court are the parties’ cross-motions for summary judgment. ECF

14 Nos. 14, 15. The parties consented to proceed before a magistrate judge. ECF No.

15

16      1
            To protect the privacy of plaintiffs in social security cases, the undersigned
17 identifies them by only their first names and the initial of their last names.

18      2
            Andrew M. Saul is now the Commissioner of the Social Security Administration.
19 Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20 the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).

2
        ORDER - 1
    1 6. The Court, having reviewed the administrative record and the parties’ briefing,

    2 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

    3 motion, ECF No. 14, and grants Defendant’s motion, ECF No. 15.

    4                                   JURISDICTION

    5        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 1383(c)(3).

    6                              STANDARD OF REVIEW

    7        A district court’s review of a final decision of the Commissioner of Social

    8 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

    9 limited; the Commissioner’s decision will be disturbed “only if it is not supported

10 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

11 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

12 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

13 (quotation and citation omitted). Stated differently, substantial evidence equates to

14 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

15 citation omitted). In determining whether the standard has been satisfied, a

16 reviewing court must consider the entire record as a whole rather than searching

17 for supporting evidence in isolation. Id.

18           In reviewing a denial of benefits, a district court may not substitute its

19 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

20 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

2
        ORDER - 2
    1 rational interpretation, [the court] must uphold the ALJ’s findings if they are

    2 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

    3 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

    4 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

    5 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

    6 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

    7 decision generally bears the burden of establishing that it was harmed. Shinseki v.

    8 Sanders, 556 U.S. 396, 409-10 (2009).

    9                      FIVE-STEP EVALUATION PROCESS

10           A claimant must satisfy two conditions to be considered “disabled” within

11 the meaning of the Social Security Act. First, the claimant must be “unable to

12 engage in any substantial gainful activity by reason of any medically determinable

13 physical or mental impairment which can be expected to result in death or which

14 has lasted or can be expected to last for a continuous period of not less than twelve

15 months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

16 “of such severity that he is not only unable to do his previous work[,] but cannot,

17 considering his age, education, and work experience, engage in any other kind of

18 substantial gainful work which exists in the national economy.” 42 U.S.C. §

19 1382c(a)(3)(B).

20

2
        ORDER - 3
    1        The Commissioner has established a five-step sequential analysis to

    2 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

    3 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

    4 activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

    5 gainful activity,” the Commissioner must find that the claimant is not disabled. 20

    6 C.F.R. § 416.920(b).

    7        If the claimant is not engaged in substantial gainful activity, the analysis

    8 proceeds to step two. At this step, the Commissioner considers the severity of the

    9 claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

10 “any impairment or combination of impairments which significantly limits [his or

11 her] physical or mental ability to do basic work activities,” the analysis proceeds to

12 step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

13 this severity threshold, however, the Commissioner must find that the claimant is

14 not disabled. 20 C.F.R. § 416.920(c).

15           At step three, the Commissioner compares the claimant’s impairment to

16 severe impairments recognized by the Commissioner to be so severe as to preclude

17 a person from engaging in substantial gainful activity. 20 C.F.R. §

18 416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

19 enumerated impairments, the Commissioner must find the claimant disabled and

20 award benefits. 20 C.F.R. § 416.920(d).

2
        ORDER - 4
    1        If the severity of the claimant’s impairment does not meet or exceed the

    2 severity of the enumerated impairments, the Commissioner must pause to assess

    3 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

    4 defined generally as the claimant’s ability to perform physical and mental work

    5 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

    6 416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

    7        At step four, the Commissioner considers whether, in view of the claimant’s

    8 RFC, the claimant is capable of performing work that he or she has performed in

    9 the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

10 capable of performing past relevant work, the Commissioner must find that the

11 claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

12 performing such work, the analysis proceeds to step five.

13           At step five, the Commissioner considers whether, in view of the claimant’s

14 RFC, the claimant is capable of performing other work in the national economy.

15 20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

16 must also consider vocational factors such as the claimant’s age, education and

17 past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

18 adjusting to other work, the Commissioner must find that the claimant is not

19 disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

20

2
        ORDER - 5
    1 other work, analysis concludes with a finding that the claimant is disabled and is

    2 therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

    3        The claimant bears the burden of proof at steps one through four above.

    4 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

    5 step five, the burden shifts to the Commissioner to establish that (1) the claimant is

    6 capable of performing other work; and (2) such work “exists in significant

    7 numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

    8 700 F.3d 386, 389 (9th Cir. 2012).

    9                                  ALJ’S FINDINGS

10           On February 2, 2015, Plaintiff applied for Title XVI supplemental security

11 income benefits alleging a disability onset date of February 1, 2013. Tr. 189, 274-

12 83. The application was denied initially, and on reconsideration. Tr. 214-17, 221-

13 23. Plaintiff appeared before an administrative law judge (ALJ) on May 26, 2017.

14 Tr. 159-88. On April 30, 2018, the ALJ denied Plaintiff’s claim. Tr. 13-31.

15           At step one of the sequential evaluation process, the ALJ found Plaintiff has

16 not engaged in substantial gainful activity since February 2, 2015. Tr. 18. At step

17 two, the ALJ found Plaintiff has the following severe impairments: obesity; spine

18 disorder; fibromyalgia; major joint dysfunction; affective disorder; and anxiety

19 disorder. Tr. 18. At step three, the ALJ found Plaintiff does not have an

20 impairment or combination of impairments that meets or medically equals the

2
        ORDER - 6
    1 severity of a listed impairment. Tr. 19. The ALJ then concluded Plaintiff has the

    2 RFC to perform sedentary work with the following limitations:

    3        [Plaintiff] can lift and carry 10 lbs. occasionally and less than 10 lbs.
             frequently, can sit for 6 hours in an 8-hour workday with normal rest
    4        breaks, and can stand and/or walk for 2 hours in an 8-hour workday
             with normal rest breaks. She can occasionally climb ramps and stairs,
    5        balance, stoop, bend, squat, kneel, and crouch. She can never crawl or
             climb ladders, ropes, or scaffolds. She can frequently handle and
    6        finger with her bilateral upper extremities. She cannot tolerate
             extremes of heat, cold, wetness, heavy vibration, or machinery. She is
    7        able to perform work that involves superficial interaction with co-
             workers and the general public. She is able to understand, carry out,
    8        and remember simple routine tasks, adapt to minor changes in the
             workplace, and respond appropriately to supervision.
    9

10 Tr. 20-21.

11           At step four, the ALJ found Plaintiff is unable to perform any past relevant
12 work. Tr. 25. At step five, the ALJ found that, considering Plaintiff’s age,

13 education, work experience, RFC, and testimony from the vocational expert, there

14 were jobs that existed in significant numbers in the national economy that Plaintiff

15 could perform, such as, wafer breaker/semiconductor, touchup screener, and table

16 worker. Tr. 26-27. Therefore, the ALJ concluded Plaintiff was not under a

17 disability, as defined in the Social Security Act, from the date of the application

18 though the date of the decision. Tr. 27.

19

20

2
        ORDER - 7
    1        On March 22, 2019, the Appeals Council denied review of the ALJ’s

    2 decision, Tr. 1-7, making the ALJ’s decision the Commissioner’s final decision for

    3 purposes of judicial review. See 42 U.S.C. § 1383(c)(3).

    4                                        ISSUES

    5        Plaintiff seeks judicial review of the Commissioner’s final decision denying

    6 her supplemental security income benefits under Title XVI of the Social Security

    7 Act. Plaintiff raises the following issues for review:

    8        1. Whether the ALJ properly evaluated the medical opinion evidence;

    9        2. Whether the ALJ conducted a proper step-two analysis;

10           3. Whether the ALJ properly evaluated Plaintiff’s symptom claims; and

11           4. Whether the ALJ conducted a proper step-five analysis.

12 ECF No. 14 at 9.

13                                       DISCUSSION

14        A. Medical Opinion Evidence

15           Plaintiff contends the ALJ improperly weighed the medical opinion of her

16 rheumatologist Nina Flavin, M.D. ECF No. 14 at 11-13, ECF No. 16 at 2-3. There

17 are three types of physicians: “(1) those who treat the claimant (treating

18 physicians); (2) those who examine but do not treat the claimant (examining

19 physicians); and (3) those who neither examine nor treat the claimant but who

20 review the claimant’s file (nonexamining or reviewing physicians).” Holohan v.

2
        ORDER - 8
    1 Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (brackets omitted).

    2 “Generally, a treating physician’s opinion carries more weight than an examining

    3 physician’s, and an examining physician’s opinion carries more weight than a

    4 reviewing physician’s.” Id. “In addition, the regulations give more weight to

    5 opinions that are explained than to those that are not, and to the opinions of

    6 specialists concerning matters relating to their specialty over that of

    7 nonspecialists.” Id. (citations omitted).

    8        If a treating or examining physician’s opinion is uncontradicted, an ALJ may

    9 reject it only by offering “clear and convincing reasons that are supported by

10 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

11 “However, the ALJ need not accept the opinion of any physician, including a

12 treating physician, if that opinion is brief, conclusory and inadequately supported

13 by clinical findings.” Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th

14 Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

15 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

16 may only reject it by providing specific and legitimate reasons that are supported

17 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester v. Chater, 81

18 F.3d 821, 830-31 (9th Cir. 1995)).

19           To the extent that Dr. Flavin’s letter constitutes a medical opinion, it is

20 contradicted by the opinion of the state agency consultant, Dr. Kester, who

2
        ORDER - 9
    1 concluded Plaintiff was not disabled and could perform light work. See Tr. 207-

    2 11. Accordingly, the ALJ was required to provide specific and legitimate reasons

    3 to give the opinion less weight. Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at

    4 830-831).

    5        Dr. Flavin has served as the treating physician for Plaintiff’s

    6 fibromyalgia and ankylosing spondylitis since February 2013. Tr. 731. On

    7 May 10, 2017, she submitted a letter in support of Plaintiff’s application for

    8 disability. Tr. 731. Dr. Flavin noted that she was not a disability evaluator,

    9 had no training in determining physical capacity, and as a result, deferred

10 completing a physical medical source statement. Tr. 731. Dr. Flavin

11 provided a general explanation of the conditions and of symptoms that can

12 result from the conditions. Tr. 731. Dr. Flavin indicated she “supported

13 [Plaintiff’s] decision to apply for disability. Tr. 731.

14           The ALJ gave limited weight to Dr. Flavin’s letter. Tr. 25. The ALJ first

15 noted that the letter lacked statements “regarding the claimant’s residual functional

16 capacity, or the frequency or intensity of the exacerbations and flare-ups.” Tr. 25.

17 Medical opinions are “statements from physicians and psychologists or other

18 acceptable medical sources that reflect judgments about the nature and severity of

19 [a claimant’s] impairment(s), including [their] symptoms, diagnosis and prognosis,

20 what [they] can still do despite [their] impairment(s), and [their] physical or mental

2
        ORDER - 10
    1 restrictions.” 20 C.F.R. § 416.927(a)(1). When a medical source’s records do not

    2 reflect physical or mental limitations or otherwise provide information about the

    3 ability to work, the ALJ is not required to provide specific and legitimate reasons

    4 for rejecting the statements therein. See, e.g., Turner v. Comm’r of Soc. Sec., 613

    5 F.3d 1217, 1223 (9th Cir. 2010) (where physician’s report did not assign any

    6 specific limitations or opinions regarding the claimant’s ability to work, “the ALJ

    7 did not need to provide [specific and legitimate] reasons’ for rejecting [the]

    8 report”). Dr. Flavin’s letter does not reflect judgments or provide information

    9 about the nature and severity of Plaintiff’s impairments, Plaintiff’s particular

10 symptoms, her prognosis, her functional limitations, or her ability to work; it

11 provides only a general explanation of ankylosing spondylitis and fibromyalgia.

12 As a result, the letter does not constitute a medical opinion and the ALJ was not

13 required to provide reasons to give the letter limited weight. Id. Moreover, to the

14 extent that Dr. Flavin concludes Plaintiff is unable to work by stating that she

15 “support[s] her decision to apply for disability,” such a conclusion is not a medical

16 opinion and is an issue reserved for the Commissioner. See 20 C.F.R. § 416.927(d)

17 (A statement by a medical source that a claimant is “unable to work” is not a

18 medical opinion and is not due “any special significance.”).

19           Even if the letter constitutes a medical opinion, the ALJ provided a specific

20 and legitimate reason for giving it only “some weight.” The ALJ found that

2
       ORDER - 11
    1 physical examination results and imaging results were inconsistent with a finding

    2 of debilitating impairments. Tr. 25. A medical opinion may be rejected if it is

    3 unsupported by medical findings. Bray, 554 F.3d at 1228; Batson v. Comm’r of

    4 Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278

    5 F.3d 947, 957 (9th Cir. 2002); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

    6 2001); Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). In support of his

    7 finding, the ALJ noted that x-rays taken of the lumbosacral spine in February 2013

    8 revealed only “mild facet sclerosis” at L4/L5 and L5/S1 and were otherwise

    9 unremarkable. Tr. 22 (citing Tr. 543). He noted that x-rays of Plaintiff’s hip

10 revealed “areas of faintly increased stir signal seen to involve the SI joints,” and

11 “minimal fatty marrow replacement involving the SI joints,” and that the findings

12 were ultimately deemed “subtle” and reflective of “mild changes of bilateral

13 sacroiliitis.” Tr. 22 (citing Tr. 545). Finally, he noted that physical examination

14 results, discussed in detail infra, did not include significant limitations and were

15 consistent with the RFC. Tr. 22. The ALJ’s interpretation of the medical evidence

16 is rational and supported by substantial evidence. This was a specific and

17 legitimate reason to give limited weight to Dr. Flavin’s opinion.

18           Overall, the ALJ did not err by giving limited weight to the letter submitted

19 by Dr. Flavin.

20

2
       ORDER - 12
    1     B. Step Two

    2        Next, Plaintiff contends the ALJ erred at step two by failing to list

    3 ankylosing spondylitis as a severe impairment. ECF No. 14 at 17-18. At step two

    4 of the sequential process, the ALJ must determine whether the claimant suffers

    5 from a “severe” impairment, i.e., one that significantly limits her physical or

    6 mental ability to do basic work activities. 20 C.F.R. § 416.920(c). To establish a

    7 severe impairment, the claimant must first demonstrate that the impairment results

    8 from anatomical, physiological, or psychological abnormalities that can be shown

    9 by medically acceptable clinical or laboratory diagnostic techniques. 20 C.F.R. §

10 416.921. In other words, the claimant must establish the existence of the physical

11 or mental impairment through objective medical evidence (i.e., signs, laboratory

12 findings, or both) from an acceptable medical source; the medical impairment

13 cannot be established by the claimant’s statement of symptoms, a diagnosis, or a

14 medical opinion. 20 C.F.R. § 416.921.

15           An impairment may be found to be not severe when “medical evidence

16 establishes only a slight abnormality or a combination of slight abnormalities

17 which would have no more than a minimal effect on an individual’s ability to

18 work….” Social Security Ruling (SSR) 85-28 at *3. Similarly, an impairment is

19 not severe if it does not significantly limit a claimant’s physical or mental ability to

20 do basic work activities; which include walking, standing, sitting, lifting, pushing,

2
        ORDER - 13
    1 pulling, reaching, carrying, or handling; seeing, hearing, and speaking;

    2 understanding, carrying out and remembering simple instructions; responding

    3 appropriately to supervision, coworkers and usual work situations; and dealing

    4 with changes in a routine work setting. 20 C.F.R. § 416.922(a); SSR 85-28.3

    5           Step two is “a de minimus screening device [used] to dispose of groundless

    6 claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). “Thus, applying

    7 our normal standard of review to the requirements of step two, [the Court] must

    8 determine whether the ALJ had substantial evidence to find that the medical

    9 evidence clearly established that [Plaintiff] did not have a medically severe

10 impairment or combination of impairments.” Webb v. Barnhart, 433 F.3d 683, 687

11 (9th Cir. 2005).

12              Here, the ALJ concluded that Plaintiff’s obesity, spine disorder,

13 fibromyalgia, major joint dysfunction, affective disorder, and anxiety disorder

14 were severe impairments. Tr. 18. Plaintiff contends the ALJ erred by not

15 including ankylosing spondylitis as a severe impairment and argues that her

16 medical record supports a severe impairment of ankylosing spondylitis, which she

17

18      3
            The Supreme Court upheld the validity of the Commissioner’s severity
19 regulation, as clarified in SSR 85-28, in Bowen v. Yuckert, 482 U.S. 137, 153-54

20 (1987).

2
        ORDER - 14
    1 alleges limits the function of her hands, ankles, and feet. ECF No. 14 at 17-18.

    2 However, the ALJ did find ankylosing spondylitis to be a severe impairment; he

    3 merely listed it as “spine disorder.” ECF No. 15 at 10. At the hearing, the ALJ

    4 stated, “you identified anxiety, depression, and ankylosing spondylitis as your

    5 reasons for feeling that you’re unable to work. The Disability Determination

    6 Service also found spine disorder, that’s probably the ankylosing spondylitis…”

    7 Tr. 163-64. To which Plaintiff replied, “Yes.” Tr. 164. Moreover, during the

    8 hearing, ankylosing spondylitis and its symptoms were discussed while no

    9 independent spine disorder was mentioned. See, e.g., Tr. 170-72. Throughout the

10 record, Plaintiff’s listed medically determinable impairments included “spine

11 disorder” and lacked “ankylosing spondylitis.” See Tr. 193-94, 205-06. From

12 this, the Court concludes that the ALJ listed ankylosing spondylitis as a severe

13 impairment using the general term “spine disorder.”

14           More importantly, the Court finds that there is no indication that the ALJ

15 misunderstood the nature of Plaintiff’s ankylosing spondylitis so as to constitute

16 harmful error. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (no

17 harmful error where the ALJ listed “personality disorder” as a severe impairment

18 at step two in lieu of “antisocial personality disorder” because there was no

19 indication that the ALJ misunderstood the nature of the impairment). In his

20 decision, the ALJ analyzed the symptoms and medical evidence related to

2
       ORDER - 15
    1 Plaintiff’s ankylosing spondylitis. He assessed radiologic results, Tr. 22, including

    2 x-rays of the hip joint, where Plaintiff complained of severe pain stemming from

    3 ankylosing spondylitis, see Tr. 168, 170, and where Plaintiff’s rheumatologist

    4 noted “bilateral sacroiliitis.” Tr. 385. He assessed physical examination results

    5 noting various limitations in the range of motion of Plaintiff’s spine, Tr. 22, which

    6 Plaintiff attributed to her ankylosing spondylitis. Tr. 400. He assessed medical

    7 reports documenting Plaintiff’s “slightly decreased” grip strength and “mild

    8 synovitis,” Tr. 22 (citing Tr. 636, 407), in light of Plaintiff’s reports of severe

    9 manipulative limitations and significant swelling and pain. As a result, even if the

10 ALJ erred by employing the general term “spine disorder” in lieu of ankylosing

11 spondylitis, he nonetheless fully considered the symptoms and limitations

12 associated with ankylosing spondylitis throughout his analysis. Plaintiff did not

13 establish that she was harmed by this error. 4 See Heather O. v. Berryhill, No. 3:18-

14

15     4
           The Court notes that ankylosing spondylitis falls under Listing 14.09
16 (Inflammatory Arthritis) and a disability finding under the Listing requires that the

17 claimant prove: (1) Ankylosis (fixation) of the dorsolumbar or cervical spine as

18 shown by appropriate medically acceptable imaging and measured on physical

19 examination at 45° or more of flexion from the vertical position (zero degrees); or

20 (2) Ankylosis (fixation) of the dorsolumbar or cervical spine as shown by

2
       ORDER - 16
    1 CV-513-SI, 2019 WL 1922524, at *3 (D. Or. Apr. 30, 2019) (citing Lewis v.

    2 Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (reversible error occurs only when a

    3 severe impairment erroneously excluded at step two caused additional functional

    4 limitations not accounted for in the remainder of the analysis).

    5

    6

    7

    8 appropriate medically acceptable imaging and measured on physical examination

    9 at 30° or more of flexion (but less than 45°) measured from the vertical position

10 (zero degrees), and involvement of two or more organs/body systems with one of

11 the organs/body systems involved to at least a moderate level of severity. The

12 Court further notes that the ALJ did not discuss Listing 14.09 at step three, but

13 rather assessed Listing 1.04, relating to disorders of the spine. See Tr. 19.

14 Nonetheless, Plaintiff did not argue error at step three, see generally ECF Nos.

15 14, 16, consequently, any challenge is waived. See Carmickle v. Comm’r of Soc.

16 Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008). Moreover, Plaintiff failed

17 to establish she was harmed by the error because she failed to identify evidence in

18 the record indicating that she would meet or equal the criteria for Listing

19 14.09(C), as set forth above. See Montgomery v. Colvin, No. 3:12-CV-01759-JO,

20 2013 WL 6055228, at *6 (D. Or. Nov. 12, 2013).

2
        ORDER - 17
    1     C. Plaintiff’s Symptom Claims

    2        Plaintiff faults the ALJ for failing to rely on clear and convincing reasons in

    3 discrediting her symptom claims. ECF No. 14 at 14-16; ECF No. 16 at 3-4. An

    4 ALJ engages in a two-step analysis to determine whether to discount a claimant’s

    5 testimony regarding subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2.

    6 “First, the ALJ must determine whether there is objective medical evidence of an

    7 underlying impairment which could reasonably be expected to produce the pain or

    8 other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

    9 “The claimant is not required to show that [the claimant’s] impairment could

10 reasonably be expected to cause the severity of the symptom [the claimant] has

11 alleged; [the claimant] need only show that it could reasonably have caused some

12 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

13           Second, “[i]f the claimant meets the first test and there is no evidence of

14 malingering, the ALJ can only reject the claimant’s testimony about the severity of

15 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

16 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

17 omitted). General findings are insufficient; rather, the ALJ must identify what

18 symptom claims are being discounted and what evidence undermines these claims.

19 Id. (quoting Lester, 81 F.3d at 834; Thomas, 278 F.3d at 958 (requiring the ALJ to

20 sufficiently explain why it discounted claimant’s symptom claims)). “The clear

2
        ORDER - 18
    1 and convincing [evidence] standard is the most demanding required in Social

    2 Security cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting

    3 Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

    4        Factors to be considered in evaluating the intensity, persistence, and limiting

    5 effects of a claimant’s symptoms include: (1) daily activities; (2) the location,

    6 duration, frequency, and intensity of pain or other symptoms; (3) factors that

    7 precipitate and aggravate the symptoms; (4) the type, dosage, effectiveness, and

    8 side effects of any medication an individual takes or has taken to alleviate pain or

    9 other symptoms; (5) treatment, other than medication, an individual receives or has

10 received for relief of pain or other symptoms; (6) any measures other than

11 treatment an individual uses or has used to relieve pain or other symptoms; and (7)

12 any other factors concerning an individual’s functional limitations and restrictions

13 due to pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R.

14 §§ 416.929(c). The ALJ is instructed to “consider all of the evidence in an

15 individual’s record,” “to determine how symptoms limit ability to perform work-

16 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

17           The ALJ found Plaintiff’s medically determinable impairments could cause

18 her alleged symptoms, but that her statements concerning the intensity, persistence,

19 and limiting effects of her symptoms were not entirely credible. Tr. 23.

20

2
        ORDER - 19
    1        1. Daily Activities

    2        The ALJ found Plaintiff’s claims of debilitating mental and physical

    3 impairments were inconsistent with her reported daily activities. Tr. 22-23. A

    4 claimant’s daily activities may support an adverse credibility finding if (1) the

    5 claimant’s activities contradict her other testimony, or (2) the claimant “is able to

    6 spend a substantial part of [her] day engaged in pursuits involving performance of

    7 physical functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d

    8 625, 639 (9th Cir. 2007) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

    9 It is reasonable for an ALJ to consider a claimant’s activities which undermine

10 claims of totally disabling pain in making the credibility determination. See

11 Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ability to care for

12 others without help may undermine claims of totally disabling pain, id., so long as

13 the record identifies the nature, scope, and duration of the care involved and

14 establishes that the care is “hands on” rather than a “one-off” care activity. Trevizo

15 v. Berryhill, 871 F.3d 664, 675-76 (9th Cir. 2017). It is well-established that a

16 claimant need not be “utterly incapacitated” to be eligible for benefits. Fair, 885

17 F.2d at 603.

18           Here, the ALJ noted Plaintiff reported she routinely takes care of her two

19 children, ages three and nine, including getting her older daughter ready for school,

20 making breakfast for her daughter, helping her daughter with homework, bathing

2
        ORDER - 20
    1 both of her children, and preparing her children for bed. Tr. 23. He noted Plaintiff

    2 also takes care of her small dog, taking it for “short walks around [the] property for

    3 exercise and potty,” and grooming it. Tr. 23. He noted Plaintiff reported cleaning,

    4 doing the laundry, and cooking on a regular basis and that she occasionally

    5 engaged in sewing and crocheting as hobbies. Tr. 23. The ALJ found that these

    6 activities were inconsistent with Plaintiff’s alleged physical symptoms and

    7 limitations, such as her claim that her pain required her to recline and rest for

    8 nearly 70% of the day. Tr. 23. He also found Plaintiff’s reported activities, such

    9 as leaving the house once per day, driving her car alone, playing cards and board

10 games for fun, and independently shopping for groceries once per week, were

11 inconsistent with her alleged mental limitations and symptoms stemming from her

12 depression, anxiety, and pain-induced loss of concentration. Tr. 22.

13           Plaintiff contends that her reported daily activities are not inconsistent with

14 her allegations and that they do not rise to the level of workplace activities. ECF

15 No. 14 at 15-16. She notes that, while she listed crocheting and sewing as hobbies,

16 she only engages in them “occasionally” and “not as much as [she] used to do it,”

17 and that, while she testified that she cooks and cleans, she only cooks

18 prepared/canned meals or sandwiches, and her routine cleaning can take her up to

19 two days to complete “because of her pain.” ECF No. 14 at 15. On balance, the

20 ALJ reasonably interpreted Plaintiff’s reported daily activities to be inconsistent

2
       ORDER - 21
    1 with her allegations of debilitating symptoms of fibromyalgia and ankylosing

    2 spondylitis (including 24/7 pain in all joints, Tr. 170; aching and sharp pain that

    3 interferes with her ability to walk, work, bathe, dress, obtain care, care for herself,

    4 prepare meals, and clean, Tr. 32, 54; monthly debilitating flare-ups of

    5 fibromyalgia, Tr. 49; needing to spend 70-75% of the day in a reclining position,

    6 Tr. 181; intermittent numbness in her arms and hands, Tr. 54; inability to be on her

    7 feet or sit down for more than 30 minutes without intense pain, Tr. 321; difficulty

    8 sleeping, Tr. 173-74; difficulty rising from the toilet and dressing, Tr. 322; and

    9 intermittent inability to focus or concentrate due to pain, Tr. 181), and depression

10 and anxiety (including having a down mood 65-75% of the time, Tr. 552;

11 debilitating panic attacks, Tr. 113; anhedonia, Tr. 102; low motivation and poor

12 focus, Tr. 553; and difficulty concentrating, Tr. 175). Plaintiff’s reported daily

13 activities are relevant to the alleged degree of severity of her specific symptoms set

14 forth above. See Molina, 674 F.3d at 1113 (“[e]ven where [Plaintiff’s] activities

15 suggest some difficulty functioning, they may be grounds for discrediting the

16 claimant’s testimony to the extent that they contradict claims of a totally

17 debilitating impairment.”). Although the evidence of Plaintiff’s daily activities

18 could form the basis of an interpretation more favorable to her, the ALJ’s

19 interpretation was rational, and the Court must uphold the ALJ’s decision where

20 the evidence is susceptible to more than one rational interpretation.” See Burch v.

2
       ORDER - 22
    1 Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005) (internal quotation marks and

    2 alterations omitted). This was a clear and convincing reason to give less weight to

    3 Plaintiff’s subjective symptom testimony.

    4        2. Work History

    5        The ALJ found that evidence of poor earnings prior to Plaintiff’s alleged

    6 onset date and statements that she stopped working to take care of her children

    7 indicated that “reasons other than medical conditions” may be deterring her from

    8 working. Tr. 22. Evidence of a poor work history that suggests a claimant is not

    9 motivated to work is a permissible reason to discredit a claimant’s testimony that

10 she is unable to work. Thomas, 278 F.3d at 959; SSR 96–7 (factors to consider in

11 evaluating credibility include “prior work record and efforts to work”); Smolen, 80

12 F.3d at 1284; 20 C.F.R. § 416.929 (work record can be considered in assessing

13 credibility). In addition, an ALJ may consider that a claimant stopped working for

14 reasons unrelated to the allegedly disabling condition when weighing the

15 claimant’s symptom reports. Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir.

16 2001). In support of his finding, the ALJ noted Plaintiff “had no substantial

17 gainful activity in the [six] years before filing for SSI in 2012.” Tr. 22 (citing Tr.

18 289-90). He further noted Plaintiff “quit work to become a homemaker when she

19 had her first child, followed by her second child,” and concluded her childcare

20 obligations were “likely part of the reason she cannot enter the workforce.” Tr. 22.

2
        ORDER - 23
    1 Plaintiff argues that the ALJ’s consideration of her prior earning capacity is

    2 improper because “the records show that Ankylosing Spondylitis and Fibromyalgia

    3 symptoms have been treated for years before the relevant time frame.” ECF No.

    4 14 at 16. However, as noted by the ALJ, Plaintiff did not testify that she stopped

    5 working because of her symptoms or medical issues generally; rather, she testified

    6 that she stopped working for other reasons to include taking care of her children

    7 and attempting to switch professions. Tr. 165-66. The ALJ reasonably relied on

    8 this evidence to conclude Plaintiff stopped working for reasons unrelated to her

    9 impairments. This was a clear and convincing reason to give less weight to

10 Plaintiff’s subjective symptom testimony.

11           3. Inconsistent Statements

12           Next, the ALJ found that Plaintiff made inconsistent statements regarding

13 her mental impairments. Tr. 22. In evaluating a claimant’s symptom claims, an

14 ALJ may consider the consistency of an individual’s own statements made in

15 connection with the disability-review process with any other existing statements or

16 conduct under other circumstances. Smolen, 80 F.3d at 1284 (The ALJ may

17 consider “ordinary techniques of credibility evaluation,” such as reputation for

18 lying, prior inconsistent statements concerning symptoms, and other testimony that

19 “appears less than candid.”).

20

2
       ORDER - 24
    1        Plaintiff failed to challenge this reason in her briefing, thus, any challenge to

    2 the ALJ’s findings is waived. See Carmickle, 533 F.3d at 1161 n.2. Nonetheless,

    3 the Court conducted an independent review of the ALJ’s decision and finds the

    4 ALJ’s finding is supported by substantial evidence in the record. The ALJ noted

    5 that, despite Plaintiff’s allegations of debilitating depression and anxiety,

    6 statements contained in her function reports indicated she “can handle changes in

    7 routine with no problems,” and has no problems dealing with authority figures, Tr.

    8 327, that she is able to get out of the house independently every day, Tr. 324, and

    9 that she enjoys playing board games and cards, Tr. 325. He concluded that her

10 statements regarding the intensity of her mental symptoms were inconsistent with

11 her statements regarding her hobbies, social activities, and interpersonal skills. Tr.

12 22. Because the ALJ’s interpretation is rational and supported by substantial

13 evidence, this constitutes a clear and convincing reason to give less weight to

14 Plaintiff’s subjective symptom testimony.

15           4. Objective Medical Evidence

16           The ALJ found Plaintiff’s symptom testimony regarding her physical

17 impairments was inconsistent with the medical evidence. Tr. 22. An ALJ may not

18 discredit a claimant’s symptom testimony and deny benefits solely because the

19 degree of the symptoms alleged is not supported by objective medical evidence.

20 Rollins, 261 F.3d at 857; Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991);

2
        ORDER - 25
    1 Fair, 885 F.2d at 601; Burch, 400 F.3d at 680. However, the objective medical

    2 evidence is a relevant factor, along with the medical source’s information about the

    3 claimant’s pain or other symptoms, in determining the severity of a claimant’s

    4 symptoms and their disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. §

    5 416.929(c)(2).

    6        Plaintiff failed to specifically challenge this reason in her briefing when

    7 discussing the ALJ’s treatment of her symptom claims; the only statement that

    8 could be construed to challenge the finding was Plaintiff’s statement “the ALJ

    9 made vague assertions that her testimony was inconsistent with the record.” ECF

10 No. 14 at 14. “[I]ssues adverted to in a perfunctory manner, unaccompanied by

11 some effort at developed argumentation, are deemed waived. It is not sufficient for

12 a party to mention a possible argument in a most skeletal way, leaving the court

13 to ... put flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir.

14 1997); see also Locastro v. Colvin, 2015 WL 917616, at *2 (W.D. Wash. Mar. 3,

15 2015) (“The Court may deem arguments that are unsupported by explanation to be

16 waived.”) (citations omitted); Demelo v. Colvin, 2015 WL 1320213, at *4 (E.D.

17 Cal. Mar. 24, 2015) (“Given that Plaintiff has failed to properly develop the

18 argument .... the Court considers [it] waived and will not consider this issue.”)

19 (citing Independent Towers of Washington, 350 F.3d 925, 929 (9th Cir. 2003)).

20

2
        ORDER - 26
    1 Nonetheless, the Court conducted an independent review of the ALJ’s decision and

    2 finds the ALJ’s finding is supported by substantial evidence in the record.

    3        The ALJ noted that neither radiologic results nor physical examination

    4 results were consistent with the severe physical limitations alleged by Plaintiff. Tr.

    5 22. For example, the ALJ noted that x-rays taken of the lumbosacral spine in 2013

    6 were unremarkable apart from a finding of “mild facet sclerosis” at L4/L5 and

    7 L5/S1. Tr. 543. Similarly, he noted that x-rays taken of Plaintiff’s hip, where she

    8 complained of severe pain in her joint, revealed “barely perceptible” “areas of

    9 faintly increased stir signal to involve the SI joints,” and “minimal fatty marrow

10 replacement involving the SI joints.” Tr. 545. Additionally, the ALJ found that

11 physical examination results did not indicate significant limitations beyond the

12 RFC. Tr. 22. He identified various examination results that indicated mild to

13 moderate limitations, even where Plaintiff alleged severe limitations and pain. See

14 Tr. 401 (2014: moderate limitations in side bending of spine, mild difficulty

15 standing on toes and heels); Tr. 435 (2013: “exquisitely” tender midline lumbar

16 spine); but see Tr. 467 (2014: “quite tender” midline lumbar spine); Tr. 406-07

17 (2014: “mild synovitis” in her hands, ankles, and feet where Plaintiff alleged

18 “significant swelling and pain”); Tr. 635-36 (2015: slightly decreased grip strength

19 where Plaintiff described severe manipulative limitations); and Tr. 653 (2016:

20 midline/lower spine and SI joints “diffusely tender”). He noted Plaintiff

2
        ORDER - 27
    1 inconsistently reported/denied fatigue despite alleging that she needed to take naps

    2 during the day. See Tr. 396, 657 (denied fatigue); but see Tr. 413, 447, 469, 662

    3 (reported fatigue). The ALJ reasonably considered the medical evidence and

    4 concluded it did not support the severity of Plaintiff’s symptoms. This finding is

    5 supported by substantial evidence.

    6     Overall, the ALJ’s reasons are supported by substantial evidence and together

    7 constitute a sufficient basis for only partially crediting Plaintiff’s testimony.

    8     D. Step Five Analysis

    9        Plaintiff argues the ALJ erred at step five. ECF No. 14 at 16-18. At step

10 five of the sequential evaluation analysis, the burden shifts to the Commissioner to

11 establish that (1) the claimant can perform other work, and (2) such work “exists in

12 significant numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran,

13 700 F.3d at 389. In assessing whether there is work available, the ALJ must rely

14 on complete hypotheticals posed to a vocational expert. Nguyen v. Chater, 100

15 F.3d 1462, 1467 (9th Cir. 1996). The ALJ’s hypothetical must be based on

16 medical assumptions supported by substantial evidence in the record that reflects

17 all of the claimant’s limitations. Osenbrook v. Apfel, 240 F.3d 1157, 1165 (9th Cir.

18 2001). The hypothetical should be “accurate, detailed, and supported by the

19 medical record.” Tackett, 180 F.3d at 1101. Plaintiff contends the ALJ’s step five

20 finding was based on an incomplete hypothetical posed to the vocational expert.

2
        ORDER - 28
    1 ECF No. 14 at 16-18; ECF No. 16 at 4. Specifically, Plaintiff argues that a

    2 limitation regarding “potential for absenteeism” should have been included. ECF

    3 No. 14 at 17. Plaintiff’s argument is based entirely on the assumption that the ALJ

    4 erred in considering the medical opinion evidence of Dr. Flavin, specifically as it

    5 related to debilitating episodic flare-ups, and Plaintiff’s symptom claims. ECF No.

    6 14 at 17 (“failed to take into consideration the undisputed limitations addressed by

    7 Dr. Flavin and the potential for absenteeism”). For reasons discussed throughout

    8 this order, the ALJ’s findings regarding Plaintiff’s symptom testimony and the

    9 medical opinion evidence are legally sufficient and supported by substantial

10 evidence. Thus, the ALJ did not err in finding Plaintiff capable of performing

11 other work in the national economy based on the hypothetical containing Plaintiff’s

12 RFC. Plaintiff is not entitled to remand on these grounds.

13                                      CONCLUSION

14           Having reviewed the record and the ALJ’s findings, the Court concludes the

15 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

16 Accordingly, IT IS HEREBY ORDERED:

17           1. The District Court Executive is directed to substitute Andrew M. Saul as

18 the Defendant and update the docket sheet.

19           2. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

20

2
       ORDER - 29
    1       3. Defendant’s Motion for Summary Judgment, ECF No. 15, is

    2 GRANTED.

    3       4. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

    4       The District Court Executive is directed to file this Order, provide copies to

    5 counsel, and CLOSE THE FILE.

    6          DATED January 31, 2020.

    7                             s/Mary K. Dimke
                                  MARY K. DIMKE
    8                    UNITED STATES MAGISTRATE JUDGE

    9

10

11

12

13

14

15

16

17

18

19

20

2
        ORDER - 30
